

116 S1281 IS: Plasma Donation Awareness Act
U.S. Senate
2021-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1281IN THE SENATE OF THE UNITED STATESApril 21, 2021Ms. Klobuchar (for herself and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo update the blood donation public awareness campaign of the Department of Health and Human Services to include public awareness on plasma donation.1.Short titleThis Act may be cited as the Plasma Donation Awareness Act.2.Importance of the blood and plasma supply(a)In generalSection 3226 of the CARES Act (Public Law 116–136) is amended—(1)in the section heading, by inserting and plasma after blood; and(2)by inserting and plasma after blood each time such term appears.(b)Conforming amendmentThe item relating to section 3226 in the table of contents in section 2 of the CARES Act (Public Law 116–136) is amended to read as follows:Sec. 3226. Importance of the blood and plasma supply..